Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Attachment to Advisory Action
2.	 Applicants' requests for entry into AFCP 2.0 filed 3/31/2021 have been acknowledged and considered. Applicants' arguments and amendments of claims 1, 4 filed 3/31/2021 have been considered. As discussed in the last interview that examiner agreed that the arguments overcome the rejection made by the primary prior art by   Pederson et al. Therefore, the amendments of independent claim 1 also overcome the rejections of record. However, the after final amendment cannot be reviewed and a search cannot be conducted within the timeframe and guidelines of the pilot program. Therefore, the after final amendment will be treated under pre-pilot procedure. The amended claims have not been entered.

Response to arguments
3.	Applicants’ arguments and amendments filed on 3/31/2021 have been considered. Upon further preliminary review, and considering last interview summary on 3/26/2021, examiner has agreed that the primary prior art by Pederson et al. in view of secondary prior arts of record do not recite the narrow range claimed lemon juice (19-21%) with “Abodo Sauce” which claims lemon juice based “Abodo Sauce”, and, 
	Therefore, because examiner agreed to consider a new primary prior art, the arguments are considered as moot and these are not addressed further. 
However, as mentioned above, the independent claim 1 has been amended further. Therefore, examiner needs to consider further search and consideration to address the amended claim 1 to make the next office action.
Therefore, as after final amendment cannot be reviewed and a search cannot be conducted within the timeframe and guidelines of the pilot program, the after final amendment will be treated under pre-pilot procedure. The amended claims have not been entered.

4.	Applicants’ arguments are addressed below:
Pedersen et al.: 
Applicants’ arguments in relation to Pedersen et al. have been considered. It is agreed that the amendment of claim 1 and arguments overcome the primary prior art by Pedersen et al. Therefore, applicants arguments related to Pedersen et al. is considered as moot.
Fisher et al. and Stewart et al.: 
Applicants argued on page 3 last paragraph that there is no express teaching combining Fisher et al.  and Stewart et al. with Pedersen et al.”.
In response, it is agreed. However, as mentioned above, as Pedersen et al. will no longer be used as primary prior art, therefore, this arguments are moot.
Salemme et al.:
Applicants argued on page 4 that “Salemme teaching on low salt substitute points away from the instant claim, which adds 8-10% in accent salts”.
In response, it is to be noted that Salemme et al. has been used to address two issues :
(i) 0.15%-0.5% seasoning salt and 
(ii) about 8-10% accent salt.
With respect to (i), Salemme et al. discloses that seasoning salt can have up to 5% by weight of spicy flavoring ([0062]) to meet claimed seasoning salt. It is to be noted that this spicy flavoring may or may not substitute salt e.g. if it substitutes salt, it includes any one of salt substitute component ([0025], [0029], [0051] e.g. “may substitute” i.e. as desired). 
With respect to (ii), Salemme et al. discloses that MSG can be used 1-50% by weight in order to impart meaty flavoring agent in the seasoning mix ([0059]). However, MSG 1-50% by weight can be added ‘MSG accent’ as evidenced by NPL Accent salt.  Therefore, MSG 1-50% by weight can be added with respect to the total sauce composition in order to impart meaty flavoring agent to make claimed accent sauce. This is separate additional disclosure to consider the amount of accent salt to provide meaty flavor in the final sauce composition. It is to be noted that NPL accent salt is an evidence reference to support that MSG and its disclosed amount provides the evidence that MSG containing salt in sauce composition  can  also be termed as ‘MSG accent’. 
in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicants argued on page 4 that “8 non-analogous references have been used” and on page 6 ‘seven references’ used. 
In response, it is to be noted that as amendments and arguments overcome  primary prior art by Pedersen et al., therefore, examiner will get new primary prior art and will review further. As Pedersen et al. will not be used therefore, arguments with respect to Pedersen et al. for Non-analogous art is considered as moot. However, MPEP does not limit number of references as long as they are combinable with proper motivation to show prima facie case of obviousness. 
Applicants argued on page 5 that “At least claim 6 is allowable”
In response, it is to be noted that it is agreed that claim 6 is specific and narrow. However, examiner will review further how close the combined prior arts meet the components of claim 6.  However, examiner can also consider unexpected result, if any, which will commensurate with the scope of the claim 6. 


Conclusion
6. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792